Citation Nr: 0903221	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in March 2006, and a 
substantive appeal was received in May 2006.  The veteran was 
scheduled for a Board hearing in May 2008, but he failed to 
report. 


FINDING OF FACT

The veteran's depressive disorder was not manifested during 
the veteran's active duty service, nor is it otherwise 
related to service.


CONCLUSION OF LAW

The veteran's depressive disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated November 
2003 and September 2004 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in November 2003 and September 2004 prior to 
the initial unfavorable decision in December 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  The veteran was not informed of the criteria for 
determination of the degree of disability and the effective 
date; however, because the claims of entitlement to service 
connection are denied herein, any question as to rating 
percentages and effective dates is moot.
.   
The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

A VA examination was not provided in this case.  As discussed 
below, however, there is no medical evidence showing that the 
veteran's depressive disorder was incurred in service.  Under 
these circumstances, VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In other words, absent 
evidence that the veteran suffered "an event, injury or 
disease in service," the Board finds that it is unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of a depressive 
disorder in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability for 
many years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent with respect to any 
treatment for depression.  The veteran did mark "yes" when 
asked whether he had ever had or currently had depression or 
excessive worry on his October 1972 entrance examination and 
on his October 1975 separation examination.  However, the 
medical examiner marked the veteran as psychiatrically normal 
on both the October 1972 and the October 1975  examination.  
The veteran claims he was hospitalized in 1974 for a suicide 
attempt while serving at Fort Riley, Kansas.  A search for 
records at the hospital failed to show any treatment.  The 
veteran also neglected to list that hospitalization on his 
October 1975 exit examination.  

The first post-service medical record to address the 
possibility of depression is a February 1997 VA psychological 
evaluation.  In a March 2000 report, when asked about his 
psychiatric history, the veteran stated that the stress just 
came on about five years ago.  He placed the onset between 
losing his father in 1988 and suffering a back injury in 
1991. 

Further, the veteran was advised of the need to submit 
medical evidence demonstrating a nexus between his depressive 
disorder and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his depressive disorder 
and an injury, disease, or event in service.  While the 
veteran is clearly of the opinion that his current depressive 
disorder is related to service, and has provided lay 
statements from his mother and ex-wife to support his view, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for depressive disorder is not 
warranted.  Service treatment records are silent with respect 
to any diagnosis of a depressive disorder.  The Board 
believes it especially significant that at both the entrance 
and exit examinations, the examiners (with knowledge of the 
veteran's self-reported history of depression or excessive 
worry) nevertheless found the veteran's psychiatric status to 
be clinically normal.  This demonstrates that medically 
trained examiners were of the opinion that there was no 
psychiatric disorder present at those times.  This 
contemporaneous evidence must be given considerable weight, 
especially against a factual background which shows no 
medical evidence of psychiatric problems until the late 
1990's.  Significantly, no competent medical evidence links 
any current depressive disorder to service.  Moreover, as 
there is no post-service medical evidence until February 
1997, 21 years after the veteran's discharge from service, 
there is no persuasive supporting evidence of a continuity of 
pertinent symptomatology.  To the extent the statements from 
family members, submitted many years after the time period in 
question, are competent to report first-hand factual 
observations, they are not consistent with the overall 
evidence of record. 

The Board has also considered the veteran's assertions 
regarding psychiatric problems, including a suicide attempt 
in 1974 at Ft. Riley.  However, attempts to locate any 
records from the claimed incident have been unsuccessful.  It 
should be noted, however, that the veteran's service records 
are numerous and include various entries showing treatment 
for a number of physical problems while stationed at Ft. 
Riley.  None of these entries reference any psychiatric 
symptoms or psychiatric hospitalization as claimed by the 
veteran.  It is exactly these records were one would expect 
to find any psychiatric symptoms documented.  

After reviewing the entire record, the Board is compelled to 
conclude that the preponderance of the evidence is against 
this claim.  As such, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for 
depressive disorder must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for depressive disorder is 
not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


